SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934. For the quarterly period ended June 30, 2011. or oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT. For the transition period fromto Commission file number: Shang Hide Consultants, Ltd. (Exact name of registrant as specified in its charter) Nevada 27-2553082 State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1495 Ridgeview Drive Suite #200; Reno, Nevada 89519 (Address of Principal Executive Office) (Zip Code) (775) 332-4200 (Registrant's telephone number including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). xYeso No As of August 15, 2011, 15,000,000 shares of the registrant's common stock, $.001 par value, were outstanding. TABLE OF CONTENTS Part I. FINANCIAL INFORMATION Item 1.
